Citation Nr: 1523914	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  09-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to August 1977 and from November 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was remanded for additional development in October 2014.  

The issue of entitlement to additional compensation for a dependent spouse was raised by the Veteran in an October 2012 statement to which he attached VA Form 21-686c.  That matter was referred to the Agency of Original Jurisdiction (AOJ) in October 2014, but there is no indication that it has been adjudicated.  The Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

A chronic right knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in May 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has a right knee disability as a result of active service.  Service treatment records dated in August 1973 note he complained of right leg pain.  An X-ray study of the right knee revealed no fracture.  The examiner noted he may have had mild chondromalacia.  An October 1973 report noted complaints of right knee pain and provided a diagnosis of possible chondromalacia.  The Veteran's March 1984 separation examination revealed a normal clinical evaluation of the lower extremities.

VA treatment records dated in December 2004 show that the Veteran complained of right knee pain.  There was crepitus with movement of the right knee.  The examiner's assessment included degenerative joint disease of the right knee with plans to obtain X-ray studies of the knees.  Subsequent X-ray examination of the knees revealed no acute fractures, dislocation, or significant degenerative changes.  

Reports dated in December 2010 show the Veteran sustained an injury to the right knee approximately two weeks earlier with direct contact to the anterior aspect of the knee (erroneously identified as the left knee).  An X-ray study of the right knee revealed significant prepatellar bursitis and anterior soft tissue swelling with no underlying osseous abnormality.  The examiner noted there was no evidence of degenerative changes about the knee.  

VA examination in July 2013 found no significant right knee disorder.  It was noted that the Veteran reported having sustained a right knee injury in 1973 and that service treatment records showed complaints of right knee pain, but that there were no knee complaints on separation examination and no significant right knee findings.  In a January 2015 VA opinion the examiner reiterated that based upon a review of the record a right knee disorder was less likely incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that service treatment records revealed complaints of right knee pain in 1973, but that nothing in the evaluations indicated a significant diagnosis and that the examination in July 2013 was entirely negative for any significant disorder.

Based upon the evidence of record, the Board finds a chronic right knee disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is also no evidence of arthritis of the knee manifest within one year of discharge from service.  The July 2013 and January 2015 VA opinions are found to be persuasive.  The opinions are shown to have been based on examination of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiner adequately considered the evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  The Veteran has not submitted any competent evidence that shows a present knee disability related to service.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The competent evidence of record shows that it is less likely than any current knee disability is related to service.  The evidence also does not show that arthritis manifested within one year following separation from service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


